Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 19, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  143215                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  MATTHEW BONDIE,                                                                                          Brian K. Zahra,
          Plaintiff-Appellant,                                                                                        Justices


  v                                                                 SC: 143215
                                                                    COA: 295832
                                                                    Ogemaw CC: 06-656083-NH
  CYNTHIA RUBERT, M.D., CYNTHIA
  RUBERT, M.D., P.C., and WEST BRANCH
  REGIONAL MEDICAL CENTER,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 3, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

         CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would grant leave to appeal
  to consider the expert testimony issue and the constitutionality of MCL 600.2169.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 19, 2011                    _________________________________________
           d1012                                                               Clerk